 PLANET CORPORATIONPlanet CorporationandShopmen's Local Union No.802, International Association of Bridge,Structu-ral,and Ornamental Iron Workers,AFL-CIO.Case 7-CA-7010August 27, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn December 10, 1969, Trial Examiner James V.Constantine issued his Decision in the above-entitledmatter, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in' connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent herewith.As more fully set forth in the Trial Examiner'sDecision, the facts are as follows:Sometime prior to 1959, and long before the Union'sadvent,Respondent granted its employees certaininsurance benefits under group insurance policiesissued by Minnesota Mutual Insurance Company andInter-Ocean Insurance Company. Beginning in 1959,Respondent decided to provide similar, although notidentical, benefits to employees who retired from itsservice.The benefits were provided through amend-ment riders to the Minnesota Mutual and Inter-Oceanpolicies. The decision as to whether a retired employeewould receive benefits was made on an individualbasis at the time of his retirement by Respondent'spresident,Groenvald, after consultation with Person-nelManager Haley. During the period 1959-68, suchbenefitswere granted to six employees whose agesat time of retirement ranged from 64 to 69, andwhose years of service with Respondent varied from6 to 13 years. Of the six, two employees were engineers,and four were production and maintenance employees.509Of those four, only one retired after the Union becamethe recognized bargaining representative of employeesin the production and maintenance unit. One employ-ee,of comparable age and length of service, wasnot granted these benefits 'In 1962, the Union was certified as the exclusiverepresentative of Respondent's production and mainte-nance employees. Since that time, the parties havepeacefully negotiated and signed four collective-bar-gaining agreements, the current one being effectivefrom February 1968 through February 1971.During negotiations for each of the first three collec-tive-bargaining agreements, neither sidementionedor discussed the payment by Respondent of insurancebenefits to retired employees, although Respondentin fact continued to provide such benefits until June15, 1968. During the negotiations for the 1968 agree-ment, the Union proposed that the agreement containlanguage specifically continuing insurance benefits forthe retired employees. This proposal was rejectedby Haley, Respondent's chief negotiator on insurancebenefits,with the statement that he would take careof them as in the past. During these negotiations,the Union successfully insisted that the medical-hospi-talization-surgical benefits be provided under a policycarried with Blue Cross and Blue Shield. It is undisput-ed that the changeover to Blue Cross-Blue Shieldnecessitated a cancellation of the existing group insur-ance policies, and that their cancellation for produc-tion and maintenance employees necessarily broughtabout the cancellation of the amendment riders underwhich the retired employees were covered.In accordance with the provisions of the 1968agreement,Respondent purchased Blue Cross andBlue Shield coverage for its production and mainte-nance employees, and cancelled the Minnesota Mutualand Inter-Ocean policies on June 15.On July 10, 1968, Respondent wrote each of thesix retired employees as follows:Planet Corporation has recently discontinued itsgroup policy with Inter-Ocean Insurance Compa-ny and Minnesota Mutual Life Insurance Compa-ny.The purpose of this letter is to advise you thatyou have the right to contact the insurance com-pany prior to July 15, 1968 (next Monday) andconvert the group policies previously carried bythe company to individual policies on whichyou will pay the premiums direct to the insurancecompanies involved.The complaint alleges that, by writing the July10 letter without notification to or discussion with'The Trial Examiner incorrectly characterized 69 other employeesas retirees185NLRB No. 37 510DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnion, Respondent interfered with, restrained,and coerced employees in the exercise of Section7 rights and refused to bargain collectively with theUnion, thereby violating Section 8(a)(1) and (5) ofthe Act.The Trial Examiner concluded that Respondentunilaterally abolished or modified insurance benefitsof retirees, and that such unilateral action violatedSection 8(a)(5) and (1) of the Act.'In disagreement with the Trial Examiner, we findthat the General Counsel has not established a viola-tion of the Act. The complaint, as noted above,isvery narrowly drawn; it alleges that the sendingof the July 10 letter without notice to the Unioninterfered with employees' exercise of Section 7 rightsand constituted a refusal to bargain with the Union.However, that letter merely notified employees thatgroup insurance policies providing their benefits hadbeen cancelled and that they had the right to exercisethe right of conversion to individual policies providedin the group policies.We perceive no interferencewith employee rights in such notice, nor do we seehow its sending constituted an abolishment of theinsurance program and, hence, constituted a refusalto bargain with the Union.The Trial Examiner rested his finding of a violationon the broader ground that the cancellation of theinsurance benefits constituted the violation of 8(a)(5).However, it abundantly appears that the cancellationof the underlying insurance policies flowed from theUnion's success in negotiating a fundamental changeinthe insurance benefits providedRespondent'semployees when it persuaded the employer to agreeto its demand that the insurance program be changedover to Blue Cross-Blue Shield. Blue Shield. Suchaction clearly necessitated the cancellation of the Min-nesota Mutual and Inter-Ocean policies. Their cancel-lation inevitably resulted in the concellation ofamendment riders thereto which provided the'The Trial Examinermade certainsubsidiaryfindings necessary tohis finding of a violationof the Act Thus,he found that the retireesinvolved herein are employees within the meaning oftheAct, thatRespondenthad adopteda plan, practice,or policy ofproviding certaininsurance benefits to retirees;that the insurance benefits soprovidedwere a condition of employment embraced within thecategoryof mandato-ry subjectsof bargaining and consequentlycould not be unilaterallymodified without bargaining withthe UnionCf Pittsburgh Plate GlassCompany,177 NLRB No 114,enforcementdenied 427 F 2d 936 (C A6) In view of our disposition of the issues herein, we deem it unnecessaryto pass uponthese subsidiaryfindingsWe do reject the Trial Examiner'sfinding thatHaley's comment that he would take care of retirees asin the past amounted to an oral contract to continue the past benefitsThe statementis too ambiguous to permit such a finding,itcould meanonly that the Companywould continue to make its own determinationas to such benefitsMoreover, the Trial Examiner failed to take intoaccount the testimony of Union negotiatorsthat theywere aware thatHaley took matters back to Groenvaldfor approval,and the fact that,though Haley appearedto be the chiefnegotiator on insurance matters,he was not the only negotiator,nor did he execute the contractinsurance benefits for the retirees. We conclude,therefore, that the concellation of the retirees'insurance benefits was not in a realistic senseunilateral action by Respondent Accordingly, we donot adopt the Trial Examiner's conclusion that it wasa violation of Section 8(a)(5) and (I) of the Act, andwe shall dismiss the complaintORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES VCONSTANTINE, Trial Examiner This is anunfair labor practice case brought pursuant to Section 10(b)of the National Labor Relations Act, herein called the Act29 U.S.C. 160(b). It is based on a charge filed on October31, 1968, by Shopmen's Local Union No. 802,InternationalAssociation of Bridge, Structural, and Ornamental IronWorkers,AFL-CIO, herein called the Union or Local802. Thereafter the General Counsel of the National LaborRelations Board, through the Regional Director for Region7 (Detroit,Michigan), issued a complaint against Respond-ent, Planet Corporation, on August 13, 1969.In essence the complaint alleges that Respondent hasviolated Section 8(a)(5) and (1), and that such conductaffects commerce within the meaning of Section 2(6) and(7), of the Act. Respondent has answered admitting somefacts, but denying that it committed any unfair labor prac-ticesPursuant to due notice, this case came on to be heard,and was tried before me, on September 24, 1969, at Lansing,Michigan. All parties were represented at and participatedin the trial, and had full opportunity to adduce evidence,examine and cross-examine witnesses, file briefs, and offeroral argument. At the conclusion of the trial Respondentand the General Counsel argued orally Respondent alsohas submitted a brief.The question in this case is whether benefits enjoyedby retirees of Respondentas a resultof its voluntarygrantingof them, i.e., not flowing from collective bargaining, arematters upon which Respondent must bargain collectivelywith the Union during the period of suchretirement.Upon the entire record in this case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent,a Michigan corporation,is engaged at Lans-ing,Michigan,inmanufacturing, selling,and distributingconveyors, automated products, and related products. Dur-ing the year ending December 31, 1968, Respondent shipped PLANET CORPORATION511products valued in excess of $50,000 directly to pointslocated outside the State of Michigan. I find that Respondentisengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction over Respondentin this proceedingII.THE LABORORGANIZATION INVOLVEDLocal 802isa labor organization within the meaningof Section2(5) of the Act.reaching age 65 Brewer left on March 31, 1967, afterhaving been employed by Respondent for 21 years. Brewerand five other employees, the only ones whose benefitsare in issue in this case, who left Respondent's employafter January 1, 1959, had premiums on their insurancebenefits paid by Respondent from the time they severedtheir employment (i.e , retired) until June 15, 1968, whenRespondent discontinued two insurance policies (one forgroup life insurance and one for group hospitalization)covering its employeesDependents of these six were notcovered by such insurance. These six, and their ages atretirement, are:III.THE UNFAIR LABOR PRACTICESPrior to 1962 Respondent's production and maintenanceemployees were not represented by any labor organizationBefore 1959 Respondent at its own expense granted certaininsurance benefits to its employees and their dependentsBeginningin 1959 Respondent adopted a "plan" wherebythese benefits were extended to retired employees. AccordingtoPresidentGroenvald of Respondent, such "plan wasnotmeant to automatically include each employee whoretired"; instead,Groenvald would confer with Haley, itspersonnel manager, "as to whether or not we should extendthe insurance coverage to that individual" who retired.See General Counsel's Exhibit 2On November 9, 1962, Local 802 was certified as theexclusive bargaining representative of Respondent's produc-tion and maintenance employees Since February, 1963,Respondent has had contractual relations with Local 802as the exclusive bargaining agent of the former's productionand maintenance employeesat itsLansing, Michigan, plant.In their contract executed in February, 1963, and expiringin February, 1964, the parties agreed, among other things,that "Insurance Benefits now in effect paid for by theemployer shall continue to exist for the duration of thisagreement." See Section 14 of General Counsel's Exhibit5.Respondent and Local 802 also executed a 1-year contracton February 28, 1964.In the contract entered into by the parties effective Febru-ary 1965, and terminating in February 1968, the partiesagreed that "All employees and their dependents (if any)shall be fully covered by [insurance] benefits on the 31stday of such employee's employment and shall continueto be fully covered while such employeeis inthe employof the company . . The Company agrees to pay thefull cost of [said] benefits for the duration of the collectivebargaining agreement." See General Counsel's Exhibit 4,section 14(G) and 14(H)Since February 28, 1968, the parties have been operatingunder the current contract which runs until February 27,1971. See General Counsel's Exhibit 3. Section 14 thereofprovides that Respondent "at its own cost and expense"shall obtain insurance benefits for each employee and hisor her dependents Such contractis silent asto any suchadvantages for retireesRespondent's records disclose that 69 nonshop employeeshad terminated their employment (i.e , retired) since January1,1959Of those only one, Arthur Brewer,an engineer,left employment with 8 or more years of service and afterJohn Sayles69Arthur Brewer65Eric Wieland67Clinton Stockstill68William Clark69George Harrison64The number of years of service of each with Respondentisas follows- Clark 12,Wieland 8, Sayles 12, Brewer21, Harrison 12 or 13, Stockstill 6. Clark left Respondent'semploy in January 1959, Wieland on March 27, 1961,Sayles on September 18, 1962, Harrison on March 31,1968, and Stockstill on December 31, 1967.Under the group life insurance policy discontinued byRespondent in June 1968, Brewer and Stockstill, both ofwhom are engineers and nonshop employees, and hencenot in the production and maintenance unit, were insuredin the amount of $2,000, while Sales, Wieland, Clark,and Harrison were insured for $1,000 each; and all sixwere insured for accidental death, dismemberment, andloss of sight in an amount each to one-half of the amountof his above-described life insurance. Under the group hospi-talizationpolicy (which also included surgical benefits)these six persons were entitled to benefits comparable tothose set forth in a booklet entitled "The Program ofGroup Insurance." (See G C. Exh. 6.) Said Exhibit 6describes the group hospitalization and surgical benefitsinsurance applicable only to Respondent's employees. Butcoverage for these six persons arose solely as a resultof a "group certificate amendment rider" (G C Exh 7)extending the benefits of the booklet (G C. Exh. 6) toRespondent's retirees as modified by said rider. Said booklet,ie , General Counsel's Exhibit 6, was part of the contractbetween the Union and Respondent for the period fromFebruary 28, 1965, to February 28, 1968During the negotiations culminating in the contract of1963 between the parties, neither side mentioned or discussedthe payment by Respondent of insurance benefits for retirees.Nor were such payments discussed in negotiations leadingto the signing of the 1964 and 1965 contracts betweenRespondent and Local 802 However, the subject cameup in or about February 1968, in the negotiations resultingin the current contract, i.e., that executed in 1968 fora period of 3 years Although Respondent's bargainingrepresentative, Haley, at those 1968 sessions had died beforethe trial of this case, I nevertheless received testimonyfrom the General Counsel's witnesses as to what transpiredat such meetings. Cf.Kline Iron Steel Company,178 NLRBNo 73. Thus I find that while Local 802 asked thatinsurance benefits of retirees be incorporated into the con-tract,Haley replied he would take care of them as in 512DECISIONSOF NATIONALLABOR RELATIONS BOARDthe past but expressed opposition to including them inthe contract.However, Haley did not refer to any possiblediscontinuance of such benefitsNor did Respondent atany time since then notify Local 802 that such benefitswould be abolished;rather,Respondent wrote individualletters directly to each of the six retirees mentioned abovethat their insurance benefits would cease on June 15, 1968.Respondent now has a pension plan whereby employeeswith not less than 5 years of service are eligible to receivebenefits thereunderNevertheless the six mentioned abovewillnot receiveany benefits from thisplan because ithad not been adopted at the time when each retiredEwald Wrach,amachinist in Respondent's productionand maintenance unit,was hired on April 26, 1954, andleftitsemploy on March 31, 1961, at the age of 67.But he never received any insurance benefits from Respond-ent after his employment terminated.Since June 16, 1968, Respondent provides Blue Cross-Blue Shield benefits for nonsalaried and factory employeespursuant to its contract with Local 802.Retirees are notcovered by this policy.This insurance carrier replaces Inter-Ocean Insurance Company, which gave coverage for hospi-talizationand surgical benefits,andMinnesotaMutualInsurance Company, which provided coverage for life insur-anceThe group policies of Inter-Ocean and MinnesotaMutual covered both employees and those, i.e , retirees,who had left Respondent's employ, but these two grouppolicieswere cancelled on June 15, 1968, by Respondentand were replaced by a group policy written by BlueCross-Blue Shield,asmentioned above Blue Cross-BlueShield insures only employees working in the maintenanceand production unit,and does not cover retirees It wasnot possible to continue these two group policies, i e ,those of Inter-Ocean and of Minnesota Mutual,for thesix retirees mentioned above. Hence no insurance has beenprovided to retirees of Respondent since June 15, 1968,as persons not actually employed by Respondent are ineligi-ble to receive benefits under the Blue Cross-Blue Shieldpolicy.ConcludingFindings and DiscussionInitially,Ifind thatthe six persons who left Respondent'semployment,i.e.,Sayles,Wieland,Clark,Brewer,Stockstill,and Harrison,are retireesThis followsfrom thefact, which I find, that they were not laid offor discharged,that the only reasonthey stoppedworking for Respondentwas becauseof theiradvanced age, that their chancesthereafter of obtaining full employmentwithRespondent oranotheremployerwere negligible,and that Respondent'spresident and personnel manager regarded them as retireesThis last findingis in part based on PresidentGronvald'saffidavit thatPersonnelManager "Haley approached meabout. . .insurancebenefitsto a retired employee .. .Thereaftereach time anemployeeretired I conferred withMr. Haley asto whetheror not we should extend theinsurance coverageto thatindividual." (See G C Exh. 2 )HenceIdo notaccept Respondent's argumentthatthese sixmerely departed from Respondent's employ andthat theymay not be considered to have retired.No contraryresult is dictated because one of the sixwas reemployed by Respondent on a part-time basis orbecause all six were notprecluded fromobtainingemploy-ment elsewhereThisisbecause a retiree's status is notaltered when he again obtains employment with his formeror anotheremployer, solong as the emoluments incidentalto retirement are not severedThus retireesof one employerwho thereafter workedfor another employer have beenheld not tolose theirstatus as retireesof the firstemployerPittsburgh Plate Glass Company,177 NLRB No 114. Thisis so even though the retiree may be enjoying Social Securitybenefitswhileworking for anemployerHoliday Inns ofAmerica, Inc.,176 NLRB No 124Further, I find thattwo of these retirees,Brewer andStockstill,were not in the appropriate unit involved inthis proceeding,and so Respondent was not obligated tobargainwith Local802 regardingtheirinsurance benefitsreceived as retirees, if it lawfullywas required to bargainfor thoseretiringfromsaid unit.At thispoint Ifind that thefollowing employees constitutea unit appropriatefor thepurposesof collectivebargainingwithin the meaning of Section9(b) of the Act:All productionand maintenance employees employedby theRespondent at its Lansing,Michigan, plant,excludingoffice clericalemployees,technicalemploy-ees,and guards and supervisors as defined in theActAnd I further findthat sinceNovember 9, 1962, Local802 has been the exclusive bargaining representative ofall the employees in such unitfor thepurposesof collectivebargaining in respectto rates ofpay,wages,hours ofemployment,or other conditions of employment, withinthe contemplationof Section 9(a) of the Act.Further,I find that Respondent had adopted a plan,practice,or policy ofpaying the premiums on group insurancepolicieswhich conferredbenefits upon retirees beginningsince early1959 (See G.C. Exh 2). Whileit is true thatRespondent's president and personnel manager did notgrant suchbenefitsas a matterof course,itisequallytrue that thesetwo company officials "each time an employeeretires.conferred...as to whether or not we shouldextend the insurance coverage to that individual." Thisaction is characterized as a "plan" by Respondent's presi-dent(See G.C Exh 2.)Thus itispatent,and Ifind, thatRespondentalwaysconsideredeach retireeas a potential recipient of insurancebenefits.In addition,with the exceptionof retireeWrach,who for someunexplained reason did not receive suchbenefits, everyretiree considered for insurance benefits didreceive them It follows, andIfind, thatRespondent bysuch regularconduct had adopteda plan, practice, orpolicy of granting insurance benefits to retirees.HenceIfind thatgranting or withholdingof such benefits wasnot at the discretionof the employer,and that retireescouldreasonablyexpect toreceive the same.New OrleansBoard of Trade, Ltd.,152NLRB 1258, 1259,GeneralTelephone Company,144 NLRB 311, 313-314,GravenslundOperating Company,168 NLRB No 72Further,I find that benefits received regularly byretireesas a matterof the employer's practiceor policy arecompre-hendedby thewords "ratesof pay,wages, ..or other PLANET CORPORATIONconditions of employment"inSection9(a) of the Act.For such benefitsare not given as gratuities or as a matterof discretion but, rather,constitutepart of the delayedor deferredcompensation of anemployee whichbecomespayable tohim when he retiresThe casescited in thepreceding paragraph support,if theydo not require, thisconclusion.Since suchbenefitsare embraced within the categoryof compulsorybargainable matters as to persons actuallyemployed byRespondent,the final question is whetherthese benefits lose this status when retirees are no longerworking in the unit representedby Local 802 On thisissueIfindthat benefits receivedby retirees as delayedor deferred compensationforwork performed by themas employees are the subjectsof compulsorybargainingbetweenthe employer and Local 802. I find that theyconstitute an emolument of valuewhichaccrued out ofthe employment relationship.Consequently, such benefitsmay not be unilaterally modifiedby the employerwithoutbargainingwith Local802 thereonThisresult is dictatedbyPittsburgh Plate Glass Company,177 NLRB No. 114.Inmy opinion,IngrahamIndustries,178 NLRB No. 89,72 LRRM 1245,is distinguishable.As Respondent cancelled the insurancebenefits of fourretirees who were former employees in the production andmaintenance unit,Ifind thatsuch conduct constitutesa refusal to bargaincollectivelywith Local802, contraryto the provisions of Section 8(a)(5) and(1) of the Act.It is no defense thatthree of theseretirees left Respondent'semploy before the advent of the Union For thebenefitsreceivedby said retirees emerged as a result of their beingemployed in a unit now representedby Local802, andsaid retireesmustbe reckoned to be employees currentlyrepresentedby Local 802 for purposes of deferredcompensa-tionPittsburgh Plate Glass Company,177 NLRB No. 114Hence benefits receivedby suchretirees as compensationforwork performed affect thepresentmembers of thebargaining unit andfor this reasonalso are bargainablemattersPittsburgh Plate Glass Company, supra.Nor is adifferent result required because the currentcontract between the parties fails to mention thesebenefitsalthoughtheywere discussed at the bargaining sessionsleading to its execution.In other words, I find no waiverby the Union of the subject matter byreasonof the factthat the contract omits reference to it Two reasons accountfor this:1Respondent's representative,Haley, assured the Unionat the 1968 bargaining sessions that said benefits wouldbe continued in force.The parol evidencerule does notforbida findingto this effectas I find Haley's wordsamount to an addition or an oralrider tothe contractand, as such,isenforceable,as the Unionaccepted it.Nor isit a defensethatHaley, as contended by Respondent(SeeG.C. Exh2) is allegedto lack authority to offerto continuesuch benefits. Thisisbecause such limitationon his authority was never communicated to the Union,and it was within the apparentscope ofhis authoritytomake such a concession on behalf of Respondent. ButseeNL.R B v Coletti Color Prints, Inc.,387 F 2d 298,304-305 (C.A 2).5132. In any event,Ifind no waiver of this subject matterby theUnion, regardless of Haley's authority to commitRespondent thereon,becauseLocal802, on the evidenceunfolded by the record,did not intentionally,or consciously,or clearly and unmistakably,relinquish or abandon itsright or prerogative to bargain upon this subject.TimkenRoller Bearing CompanyvN L R.B.,325 F 2d 746, 751(C A.6),N.L.R.B. v. Perkins Machine Company,326 F.2d488, 489(C.A.1);JacobsManufacturingCompany, 94NLRB 1214,enfd.196 F.2d 680,683-684(C.A.2);BeaconPiece Dyeing Co.,121 NLRB953, 956.SeeSpeidelCorpora-tion,120 NLRB733, 740-741.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYAs Respondent has been found to have engaged in certainunfairlaborpractices,I shall recommend that it be orderedto cease and desist therefrom and to take specific affirmativeaction,as set forth below,designed to effectuate the policiesof the Act. SinceRespondent has cancelled its insuranceplan or programfor retiredemployees,the RecommendedOrderwill provide that Respondent,upon request of theUnion, (a) rescind such cancellation which it unilaterallyinstituted,and (b)bargain withthe Unionregarding anymodification of such planThis conformswith the Board'sOrder inPittsburgh Plate Glass Company,177 NLRB No.114While thismay require Respondent to restore thestatus quo for retireeswho enjoyedsuch benefits,itdoesnot direct Respondent to carry such insurance with anyparticular insurance company.The selectionof such insur-ance company will beleft to thebargaining process.Retireesaffected by the foregoingunilateralaction adopt-ed byRespondentmay have suffered loss byreasonthereofAccordingly, it will be furtherrecommended thatRespond-entmake whole such personsfor any losses they mayhave sufferedfrom such action, with interest thereon at6 percent per annum.CfOgle Protection Service, Inc.,149 NLRB 545, 547,Roesch Transportation Company, Inc.,157 NLRB 441, 442 And, ofcourse, it will be recommendedthat Respondent post appropriate notices.The conduct of Respondentinmy opinion cannot becharacterized as depicting a generalhostility to the Act,and Iso find Itfollows, andIfind, that an Order isappropriatewhichis limited to enjoining only the activitiesfound herein to be unfair labor practicesReliefbroaderin scope is not warrantedon the factsdivulged by therecordUpon the basis of the foregoing findings of fact andthe entire record in this case,Imake the following. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Local 802 is a labor organization within the meaningof Section 2(5) of the Act.2Respondentisanemployer within the meaning ofSection 2(2), and is engaged in commerce within themeaningof Section 2(6) and (7), of the Act.3.A unit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9(b) of the Actconsists ofAll productionand maintenanceemployees employedby Respondentat itsLansing, Michigan, plant, exclud-ing office clerical employees, technical employees, andguards and supervisors as defined in the Act.4.SinceNovember 9, 1962, Local 802 has been theexclusive bargaining representative of the employees in thesaid appropriateunit,and Respondent since that time hasbeen under a statutory obligation to recognize and bargainwith Local 802 as such representative concerning ratesof pay, wages, hours of employment, and other conditionsof employment5.Insurance benefits received by retirees who wereemployed in said appropriate unit at the time of theirretirement are subjects of mandatorybargainingbetweenLocal 802 and Respondent6By unilaterally abolishing or modifying the insurancebenefits described in the preceding paragraph for its retirees,without consulting or bargaining with Local 802 thereon,Respondent has violated Section 8(a)(5) and (1) of theAct.7The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and (7) of the Act.8RetireesBrewer and Stockstill were not employedin the above-mentioned appropriate unit, so that Respondentdid not commit any unfair labor practice in unilaterallyabrogating or modifying the insurance benefits receivedby them as retirees, without consulting or bargaining withLocal 802 thereon.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, I recommend that the Board enter an Order enjoiningRespondent, its officers, agents, successors, and assigns,to:1Cease and desist from:(a)Refusing to bargain collectively with Local 802 withrespect to benefits for retired employees.(b)Unilaterally abolishing or modifying insurance plansfor retired employees without first negotiating and bargain-ing collectively in good faith with Local 802 thereon.2 Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Upon request of Local 802, rescind any cancellationormodification which Respondent unilaterally institutedof the insurance plans for retired employees, and bargaincollectivelywith said Union regarding any adjustmentsor abrogation of such plan.(b)Make whole persons who retired from the above-mentioned appropriate unit for any losses they may havesuffered by reason of Respondent's unilateral cancellationof their insurance benefits, with interest thereon at 6 percentper annum.(c)Mail a copy of the attached notice marked"Appendix"' to each retired employee formerly workingin said appropriate unit and post copies thereof in itsplant at Lansing, Michigan Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing signed by Respondent's representative thereunto dulyauthorized, shall be posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily displayed. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.2It is further recommended that the complaint be dismissedinsofar as it applies to retirees, such as Brewer and Stockstill,who were not employed in the appropriate unit.'In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of said Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesin the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard."'In the event this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain with Shopmen'sLocalUnion No. 802,InternationalAssociation ofBridge, Structural, and Ornamental IronWorkers.AFL-CIO, with respect to retirement benefits ofemployees already retired from the bargaining unitdescribed belowWE WILL NOT unilaterally cancel or institute adjust-mentsin insuranceplansfor employees retired fromsaid unitwithout first negotiating in good faith withthe above-named Union concerning such cancellationor adjustmentsWE WILL, upon request of the above-named Union,rescind any cancellation or adjustments made in the PLANET CORPORATIONinsurance plans for employees retired from said unitwhich we unilaterally instituted, and we will bargaincollectively with the above-named Union with respectto any cancellation or adjustments in such insuranceplans The bargaining unit isAllproductionandmaintenanceemployeesemployed by us, excluding office clerical employ-ees, technical employees, and guards and supervi-sors as defined in the ActWE WILL reimburse employees retired from saidunit for any losses they may have suffered by reasonof ourunilateralcancellation of their insurance benefits,with interest thereon at the rate of 6 percent perannum.DatedBy515PLANET CORPORATION(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michi-gan 48226, Telephone 313-226-3244.